Citation Nr: 1449168	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Jeffery Marion, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1976 until December 1980, with additional reserve duty.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's applications to reopen previously denied claims for service connection.  The Veteran appealed the denials, and in May 2012 the Board remanded these claims for additional development.  Such development having been completed, the matters are now before the Board for adjudication.
 
Consideration of the Veteran's appeals has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeals.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 1998 decision, the RO denied service connection for lumbar and cervical spine disorders as well as PTSD.  In an October 2007 decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not file appeals to the forgoing denials, and they became final.

2.  The evidence associated with the claims file subsequent to the August 1998 denial of service connection for a cervical spine disorder does not relate to unestablished facts that are necessary to substantiate the Veteran's claim regarding an in-service injury or a nexus between a current disorder and service.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims.

3.  The evidence associated with the claims file subsequent to the August 1998 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claims regarding for PTSD and a lumber spine disorder.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims.

4.  The evidence associated with the claims file subsequent to the October 2007 decision denying service connection for hearing loss does not relate to unestablished facts that are necessary to substantiate the Veteran's claim regarding a nexus between a current disorder and service.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

5.  Symptoms of a low back disorder were not chronic in service, nor have they been continuous since separation from service, and a current low back disorder is not related to service.



CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying service connection for lumbar and cervical spine disorders as well as PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the August 1998 decision is not new and material to reopen a claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the August 1998 decision is new and material to reopen a claims of service connection for a lumbar spine disorder and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
      
4.  The October 2007 rating decision denying service connection for a bilateral hearing loss became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

5.  Evidence received since the October 2007 decision is not new and material to reopen a claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  A low back disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen previously denied claims of service connection for hearing loss, PTSD, and disorders of the cervical and lumbar spine.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Generally, a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997), and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008).

The Board notes that the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO has characterized the issues currently on appeal, and the extent to which the RO may or may not have reconsidered these issues on their merits, the initial question before the Board is whether new and material evidence has been received with respect to one or more of these claims.

With regard to all four claims on appeal, a review of the record seems to indicate that while service treatment records had been associated with the claims file at the time of the prior final adjudications at issue, new documents in the form of service personnel records have since been added.  Notwithstanding the provisions of 38 C.F.R. § 3.156(a), VA will reconsider any previously denied claim when relevant official service department records - that existed and had not been associated with the claims file when VA first decided the claim - are added to the record.  As an initial matter, the Board has reviewed the newly added evidence and finds it to be immaterial, and thus irrelevant, to any of the claims on appeal.  Accordingly, the mere presence of newly associated service department records will not serve in this case to reopen any of the Veteran's claims of service connection.

Claim to Reopen Service Connection for Hearing Loss

In an October 2007 decision, the RO denied a claim of service connection for bilateral hearing loss.  The RO based the denial on a lack of evidence showing complaints, treatment, or diagnosis of hearing loss during service, and a September 2007 opinion from a VA examiner indicating that his current hearing loss was not related to service.  The Veteran's representative has argued that the record shows that the Veteran had hearing loss both on entrance and separation examinations.  However, a review of audiometric testing data on these examinations indicates that the Veteran's hearing was normal on entrance and essentially normal on separation.  Irrespective of such evidence, the Veteran did not submit a timely notice of disagreement with the October 2007 decision, and thus it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since the time of the prior final denial in, VA has received numerous VA and private treatment records, as well as statements from the Veteran.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Even when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, none of the newly added evidence tends to show the onset of a chronic hearing loss disorder during service or that his current hearing loss is in any way related to service.  

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for bilateral hearing loss.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to Reopen Service Connection for a Cervical Spine Disorder

In an August 1998 decision, the RO denied a claim of service connection for a cervical spine disorder due to a lack of evidence of any in-service disease, event, or injury of the cervical spine, in addition to records showing that in March 1997 the Veteran had a post-service work-related injury of the neck.  The Veteran did not file a notice of disagreement and the claim became final, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since the time of the August 1998 denial, VA has received medical evidence confirming a current cervical spine disorder in addition to records regarding surgical intervention of the cervical following his March 1997 accident.  While voluminous, none of the newly received records, even when their credibility is presumed, tend to support any previously unestablished facts necessary to substantiate the claim of entitlement to service connection for cervical spine disorder.  Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for a cervical spine disorder.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to Reopen Service Connection for a Lumbar Spine Disorder

In an August 1998 decision, the RO denied a claim of service connection for a lumbar spine disorder.  At that time, the Veteran indicated that he had injured his back falling out of a Jeep after service, but that the post-service fall was related to an in-service back injury.  The RO recognized that the record contained evidence of in-service complaints referable to the low back, however the evidence did not show the onset of a chronic disorder or any connection between then-current symptoms and service.  The Veteran did not file a notice of disagreement and the claim became final, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since the time of the prior final denial, evidence added to the record includes an April 2011 VA examination report verifying that the Veteran has degenerative disc disease of the lumbosacral spine.  As this tends to support a previously unverified element of the Veteran's claim for service connection - namely the presence of a current disability - the Board finds that new and material evidence has been added to the claims file to reopen the Veteran's claim of service connection for a disorder of the lumbar spine.

Service Connection for a Lumbar Spine Disorder

In a March 1998 statement, The Veteran reported that he had fallen out of a truck "a few months back," and that this post-service fall was related to an in-service back injury.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the Veteran has been diagnosed with degenerative disc disease, the Board notes that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service treatment records show a history of in-service back complaints beginning in 1978 when the Veteran reported low back pain since 1977 following a "heavy lifting" injury.  The Veteran continued to complain of low back pain associated with stomach pain in March 1978, July 1979, and January 1980.  Assessments varied, but included prostatitis and gastroenteritis.  On separation examination in September 1980, however, the Veteran's spine, abdomen, and genitourinary system were all normal.  This evidence tends to show that the Veteran had a self-reported in-service injury and a history of in-service symptoms, but no diagnosis referable to the spine or any symptoms that became chronic during service.  

Following separation from service in December 1980, there are no reports or complaints referable to the lumbar spine until the imaging in December 1997 revealed that the lumbosacral spine was normal following a work-place injury of the neck in March 1997.  This evidence tends to show that any low back symptoms in service were not chronic post-service, nor did they result in any finding of arthritis in the first post-service year.  

In April 2011, the Veteran underwent a VA examination during which he reported a back injury in the 1970s, that back pain had begun during service, and that his back pain had become gradually worse over time.  Examination and radiographic imaging revealed mild to moderate degenerative disc disease of the lumbosacral spine with radiculopathy.  The examiner considered service treatment records recording low back pain, the Veteran's post-service history, and his lay reports of symptoms, before opining that the current complaints referable to the low back were not related to service.  In so concluding, the examiner commented with regard to the 1997 x-ray imaging that "one would expect more significant radiological findings for a condition of the low back" which has existed at that point - according to the Veteran's report - for more than 20 years.

To the extent that symptoms such as pain are capable of lay observation, the Veteran's reports of continuous symptomatology are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to relate such symptoms to a current disorder, and thus his contentions that his current low back symptoms are related to service are of no probative value in establishing service connection.  Accordingly, the Board is left to weight the Veteran's noncompetent statements against the competent conclusion reached by a VA examiner following a complete review of the record and physical evaluation of the Veteran.  In so doing, the Board finds the opinion of the VA examiner to be highly probative in establishing that the Veteran does not have a current low back disorder related to service - to include in-service complaints of low back pain.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to Reopen Service Connection for PTSD

In an August 1998 decision, the RO denied a claim of service connection for PTSD due in part to the lack of a PTSD diagnosis in compliance with the Diagnostic and Statistical Manual of Mental Disorders and the lack of credible supporting evidence of an in-service stressor event.  The Veteran did not file a notice of disagreement with that decision and it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since that time, the Veteran has identified additional alleged stressor events which he believes are related to his PTSD.  In addition, added to the record are voluminous treatment reports which list PTSD among the Veteran's current mental health diagnoses.  When the credibility of this newly added evidence is presumed, as is required when determining solely whether to reopen a previously denied claim, the Board finds that it represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim.  Thus, the additional evidence is new and material to reopen service connection for a PTSD. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist veterans in the development of their claim.  However, under VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

In this case, records relating to the Veteran's service have been obtained and associated with the claims file, as have records of private and VA treatment as well as documents from the Social Security Administration.  In addition, the Veteran's statements in support of the claim are also of record, and the Board has carefully considered such statements, but concludes that no available outstanding relevant evidence has been identified.  To that end, the Board notes that the record includes the personnel records - but not treatment records - from the Veteran's periods of reserve duty.  Nonetheless, because there has been no indication that the Veteran had any hearing, neck, or low back injury during a period of reserve duty, the Board finds the lack of such treatment records to be immaterial.

The duty to assist was further satisfied by VA examination in April 2011, during which the examiner conducted a physical examination of the Veteran's low back, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in May 2012 the Board remanded the issues on appeal in order for the RO to schedule the Veteran to appear and testify before a member of the Board in compliance of the Veteran's own request to do so.  A hearing was scheduled, and in May 2013 the Veteran notified of an impending hearing, to which he failed to report in July 2013.  The Board notes that VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that the RO substantially complied with the May 2012 remand directive, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

New and material evidence having not been received, the appeal to reopen service connection for bilateral hearing loss is denied. 

New and material evidence having not been received, the appeal to reopen service connection for a cervical spine disorder is denied. 

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

Service connection for a lumbar spine disorder is denied.


REMAND

Entitlement to service connection for PTSD

The Veteran has identified three stressful events which he claims are related to the development of PTSD.  Having reviewed the record, the Board finds that additional development must be conducted in an effort to verify these events.

In treatment reports (including in January 2001) and on VA examination in July 1998, the Veteran stated that during his period of active duty he witnessed one or two events involving the death of paratroopers whose parachutes failed to open during a jump exercise.  During his 1998 examination, he specifically indicated that these events took place at Fort Bragg, while stationed with the 82nd Airborne division, in 1978 or 1979.

In November 2009 the Veteran sent VA a statement endorsing two stressor events.  First, that sometime during the summer months of 1978, while stationed with the 504 Airborne Infantry Battalion at Fort Bragg, he was attacked by five to seven soldiers.  The Veteran indicated that he sought medical attention "on the training field" following the attack.  There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  The Board notes that service treatment records reflect no alcohol use prior to the summer of 1978, with a January 1980 report indicating a "past history [alcohol], denied abuse now."

Also in November 2009, the Veteran reported that while serving with Echo Company, 1st Battalion 118 Mechanized Infantry Division of the National Guard at Fort Gordon, Georgia in the fall of 1996, he awoke to the sight of a fellow service member who had hanged himself in the company barracks.

In December 2009, the Veteran received a letter from VA informing him of the need for additional information in order to verify his claimed stressor events.  Nonetheless, the Board finds that VA has already received sufficient information to attempt to verify at least two such events, and thus such an effort should be undertaken.  If any of the reported stressor events can be verified, the Veteran should then be afforded a new VA examination to determine whether the verified stressor may be related to a current diagnosis of PTSD.

Accordingly, this matter is REMANDED for the following action:

1.  Notify the Veteran again of the need to identify, with greater specificity, his alleged stressor events.

2.  Regardless of the Veteran's response, but following a reasonable amount of time to allow for such a response, contact the appropriate records depository and seek unit records, daily reports, or other appropriate documentation which may record:

a. the occasion of the death of an 82nd Airborne Division service member following a failed parachute jump between 1978 and 1979 at Fort Bragg.

b. the occasion of the death by suicide of a 1st Battalion 118 Mechanized Infantry Division service member during or about the fall of 1996.

If any of the sought records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Following the foregoing development, schedule the Veteran for a VA examination.  The examiner should conduct an examination and review the claims file before indicating whether the Veteran currently has diagnosis of PTSD consistent with the Diagnostic and Statistical Manual of Mental Disorders.  If so, the examiner is to state whether the Veteran's PTSD is at least as likely as not related to one or more of his claimed in-service stressor events.

4.  After completing all indicated development, readjudicate the claim of service connection for PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


